Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 24, 2020

                                       No. 04-19-00856-CV

 Ahmad ZABIHIAN, New World Car Nissan, Inc., d/b/a World Car Hyundai and New World
                       Car Imports- San Antonio, Inc.,
                                 Appellants

                                                 v.

    HYUNDAI MOTOR AMERICA and Roger Beasley Imports, Inc., d/b/a Roger Beasley
                       Hyundai-New Branufels,
                              Appellees

                   From the 438th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CI20011
                          Honorable Rosie Alvarado, Judge Presiding


                                          ORDER
        The reporter’s record in this case was originally due on January 8, 2020. On January 14,
2020, this court notified the court reporter responsible for preparing the record that the reporter’s
record was late. On January 15, 2020, the court reporter filed a request for an extension of forty-
five days to file the reporter’s record. The request is GRANTED. It is ORDERED that the court
reporter file the reporter’s record no later than February 24, 2020. Further requests for extension
of time to file the reporter’s record will be disfavored.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court